BISHOP, P. J.
Judgment was entered for $271.16 in this action in which the plaintiff sought to recover the amount that he had expended for repairs to his automobile, necessitated by careless handling of the ear during the time that it was left with the defendant.  The defendant appeals, relying upon the fact that the action was brought more than three months after the damage was done, and so after it was barred by the terms of the written contract of bailment set forth in haec verba in the answer. The trial court found “that the purported ‘contract’ set forth in said Affirmative defense was never entered into by any of the parties herein; that plaintiff’s automobile was parked and stored under an implied contract of bailment....” We are reversing the judgment because the trial court was not at liberty to make any such finding; that beyond dispute the bailment was under a written contract which contained the provision limiting the period for bringing an action to three months.
We note, preliminarily, that contracting parties may agree upon a shorter period of limitation for bringing an action than that prescribed by statute, so long as the time allowed is reasonable (Tebbets v. Fidelity & Casualty Co. (1909), 155 Cal. 137, 138-139 [99 P. 501] ; Beeson v. Schloss (1920), 183 Cal. 618, 622-624 [192 P. 292]; Olds v. General Acc. Fire etc. Corp. (1945), 67 Cal.App.2d 812, 817 [155 P.2d 676]). *881Three months has been approved (see references in Beeson v. Schloss, supra, 183 Cal. 624 [192 P. 292]), and we are unwilling to state that, as a matter of law, it is unreasonably short under the circumstances of this case.
In its “Second, Separate and Affirmative Defense” the defendant set forth at length that which it termed a contract in writing. These words of introduction preceded the contract: “[as alleged by the plaintiff he] brought into the premises of the defendant . . . that certain 1954 Lincoln automobile, at which time and place Plaintiff left his said automobile with said Defendant under a contract in writing, in words and figures as follows:” In a succeeding, separate and affirmative defense the defendant alleged that if plaintiff parked his automobile with the defendant, as he claimed in his complaint, “the same was parked and stored under and by virtue of a contract, in writing, between Plaintiff and this answering Defendant, as set forth in the Second Affirmative Defense of this Answer and by this reference is incorporated herein.”
The draftsmanship of the affirmative defenses from which we have just quoted might be improved upon, but no demurrer was addressed to either of them, and we are satisfied that they sufficiently state that the parties had entered into the contract that was quoted at length. The trial court so evaluated the pleadings, or it would have had no occasion to find that the contract was never entered into by any of the parties hereto.
Section 448 of the Code of Civil Procedure was called to the attention of the trial court, but the provisions of section 462 to the effect that new matter in an answer is deemed controverted, were deemed controlling.  The latter section is not controlling as to the genuineness and due execution of a written contract alleged in full in an answer.  The cases are legion which hold that plaintiff’s failure to comply with the requirements of section 448, Code of Civil Procedure, by filing an affidavit denying the genuineness or the due execution of a written contract, set forth in an answer, is an admission thereof. Stoneman v. Fritz (1939), 34 Cal.App.2d 26, 28-31 [92 P.2d 1035, 1036-1037], is a good illustration of the eases applying the rule. It contains a review of many other cases, concluding its review with this statement: “This question is not now open for debate in California. This rule is that where the answer contains or has attached to it a copy of an instrument upon which a defense to the action is founded, if the affidavit required by section 448 of the Code of Civil Procedure is not filed, the genuineness and due exe*882cation, including delivery of the instrument, are admitted facts in the case. This is true under these circumstances even though neither plaintiff signed the instrument.
“As the delivery of the two deeds to defendant was admitted by the pleadings no evidence should have been received on that question as it was not an issue in the case. Findings of fact contrary to these facts admitted in the pleadings must be disregarded. (21 Cal.Jur., § 106, p. 155.) ” See also Butler v. Stratton (1949), 95 Cal.App.2d 23, 29 [212 P.2d 43, 47-48] ; and Sunset Milling & Grain Co. v. Anderson (1952), 39 Cal.2d 773, 778-779 [249 P.2d 24, 27-28],
The judgment is reversed.
Kauffman, J., concurred.